[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           JULY 02, 2008
                            No. 07-15080                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                 D. C. Docket No. 07-00043-CR-BAE-4

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

JAMES REED GRIFFIN,
a.k.a. "40",

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                             (July 2, 2008)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      James Griffin appeals his 210-month sentence imposed after his plea of

guilty to distribution of five grams or more of cocaine base under 21 U.S.C.

§ 841(a)(1). Griffin argues the district court improperly determined he “possessed”

a firearm for purposes of § 2D1.1(b)(1) when it was found at his girlfriend’s

apartment and he denied ownership.

      We review the district court's interpretation of the sentencing guidelines de

novo and its factual findings for clear error. United States v. Jordi, 418 F.3d 1212,

1214 (11th Cir. 2005). “Possession of a firearm for sentencing purposes is a factual

finding.” United States v. Geffrard, 87 F.3d 448, 452 (11th Cir. 1996).

      According to U.S.S.G. § 2D1.1(b)(1), a court should increase the offense

level by two “[i]f a dangerous weapon (including a firearm) was possessed.”

U.S.S.G. § 2D1.1(b)(1). If the government shows by a preponderance of the

evidence that the firearm was present at the site, the burden shifts to the defendant

to show that the connection between the firearm and the offense is clearly

improbable. United States v. Hall, 46 F.3d 62, 63 (11th Cir. 1995). The

enhancement is also applied whenever the defendant possessed a firearm during

conduct relevant to the offense of conviction. United States v. Smith,

127 F.3d 1388, 1390 (11th Cir. 1997). Thus, the government need not show a

connection between the offense and the firearm, only that it was possessed by the



                                           2
defendant. Hall, 46 F.3d at 63-64.

      In Hall, we held that the “proximity of the handgun to several drug-related

objects [and its location] in the house where [drug-related] conversations . . .

occurred” is sufficient to show the gun was “present.” 46 F.3d at 64. In Hall, the

gun was found in a bedroom where drug paraphernalia was located. Id. at 63. We

expanded this concept in United States v. Hansley, 54 F.3d 709, 716 (11th Cir.

1995), holding that a gun was “present” when it was located in the defendant’s

home with other drug-related items and conspiratorial conversations took place.

This was further clarified in United States v. Trujillo, 146 F.3d 838, 847 (11th Cir.

1998), where we held a gun was “present” when it was in an office of a warehouse

separated from the location of the drugs and the defendant had engaged in cocaine

transactions in the warehouse. .

      In the present case, the gun was located in the same apartment where Griffin

was selling drugs. This is sufficient under Trujillo to show it was “present.”
146 F.3d at 847. Furthermore, a cell phone answered by Griffin and used to

arrange the drug sale was found alongside the gun in the bag. This puts the gun in

proximity to an item used in connection with the drug transaction, meeting the

initial standard set out in Hall for the gun to be “present.” 46 F.3d at 64.

       Accordingly, we conclude that the district court did not clearly err by



                                           3
applying the two level enhancement. We, therefore, affirm.

      AFFIRMED.




                                        4